Citation Nr: 0214746	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to benefits pursuant to 38 C.F.R. § 4.30 
because of left knee disability requiring convalescence.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1973.  He had periods of active duty for training after 
January 1973.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought concerning the 
issues listed on the cover page, and the veteran appealed its 
decisions.  The RO readjudicated the claims in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran had appealed the 
issue of service connection for left ankle disability.  
However, service connection for it was established in a March 
2002 rating decision.  Accordingly, that issue is no longer 
on appeal.  

A hearing was held at the RO in October 2000.

In a December 2000 rating decision, a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 was assigned 
effective from September 5, 2000 through December 2000 in 
light of right knee surgery requiring convalescence.  A 
disability rating in excess of 10 percent was denied 
thereafter, in March 2002.


FINDINGS OF FACT

1.  The veteran did not injure his left knee in service and 
his left knee arthritis was not manifested to a degree of 10 
percent within one year after service discharge.

2.  Benefits pursuant to 38 C.F.R. § 4.30 for left knee 
treatment are not awardable since the veteran's left knee 
disability is not service-connected.

3.  The veteran has no more than slight recurrent subluxation 
or lateral instability of his right knee.  

4.  The veteran has slight functional impairment due to 
painful limitation of motion of his right knee and X-ray 
evidence of arthritis.

5.  The service-connected right knee disability does not 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2002).  

2. .  The criteria for a temporary total rating pursuant to 
38 C.F.R. § 4.30 because of left knee disability requiring 
convalescence have not been met.  38 C.F.R. § 4.30 (2002).

3.  The criteria for a disability rating in excess of 10 
percent for right knee arthroscopy and debridement of right 
medial meniscus have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, Part 4, Diagnostic 
Code 5257 (2002).

4.  The criteria for a separate 10 percent rating for 
painful, slight limitation of function of the right knee with 
X-ray evidence of arthritis have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003-5010, 5260-5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its January 
and March 2002 rating decisions and the June 2002 statement 
of the case and supplemental statement of the case, and VA's 
duties have been fulfilled nevertheless, both from pre- and 
post-VCAA enactment action.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in October 2001 and on other 
occasions.  The October 2001 letter advised him what 
information and evidence was still needed from him, what he 
could do to help with his claim, where and when to send 
evidence, and what to do if he needed assistance.  It told 
him VA would make decisions on his claims if he did not 
submit evidence.  

The Board concludes that the discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, VA medical records, and private medical evidence, 
and necessary examinations for VA examination purposes are of 
record.  See 38 C.F.R. § 3.326, including as amended by 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2002), 38 C.F.R. §§ 3.159 and 
3.326 (2002) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Left knee disability--service connection

In June 1998, the veteran claimed that his left knee was 
injured on active duty.  In support of that assertion, he 
submitted some Navy disability eligibility records from 1978 
stating that he had been concluded to have suffered a 
disability in the line of duty beginning on April 17, 1978 
and continuing through "the cast removal from your left 
leg."  In September 1998, he advised a VA orthopedist that 
he had had his left knee treated with a cast in service, and 
that it had been okay until a few years ago, and that he now 
has constant knee pain.  In a November 1999 VA medical 
record, it is indicated that the veteran reported injuring 
his left knee in a skiing accident in 1979 and having it put 
in a leg cast for 30 days.

Service medical records, including service discharge and 
reenlistment examination reports dating up until 1983, make 
no reference to a left knee complaints, symptoms, disease, 
injury, or disability.  Service medical records dated in 
November 1976 show that the veteran injured his right knee in 
a skiing accident, but not his left knee.  Service medical 
records dated in April 1978 show that the veteran injured his 
left ankle but not his left knee.  

The veteran claimed service connection for right knee but not 
for left knee disability in February 1993.  

Post-service VA and private medical records show right knee 
problems but no left knee disease, injury, or disability up 
through 1993, including July 1993 and April 1998 VA 
examination reports.  In October 1998, the veteran was 
service-connected for right knee disability.

Then in June 1998, he wrote VA that he wanted it to 
"reconsider" its decision.  He attached claimed proof that 
his left knee was injured while on active duty.  That proof 
was the Navy information above concerning a left leg cast.  

Then in February 1999, he stated that he sent VA evidence to 
show that his "left leg (knee)" was injured in the service.  
He contended that he had had a full leg cast in the service 
because he had injured his left knee and ankle.  In October 
2000 hearing testimony, he again asserted this.  

On VA examination in April 1998, the veteran stated that he 
injured his left knee while skiing in the 1970's.  He 
reported that the knee was entirely well until 1990, when it 
began to hurt.  An April 1998 VA radiographic report 
indicates that X-rays of the left knee were normal.  It was 
indicated that there were no comparison reports.  The 
assessment was chronic left knee pain.

The veteran has submitted a May 1999 report from a private 
physician opining that "both the left knee and left ankle 
are related to his injuries in the military and should be 
covered as such."

During the hearing at the RO in October 2000, the veteran 
indicated he injured his left knee in service in 1978, at the 
same year that he injured his left ankle, and that they put a 
full length cast on it.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

In this case, the essential question is whether the evidence 
shows that the veteran injured his left knee in service.  The 
Board concludes that the preponderance of the evidence is 
against this proposition.  

None of the veteran's service medical records show that he 
injured his left knee in service.  They are considered 
reliable and accurate because they were recorded 
contemporaneous to examinations and treatment in service, for 
record keeping purposes, at a time when providing false 
information would have had a good chance of being detected 
and the veteran would have had an incentive to provide 
accurate information if there were a problem, so that 
symptoms, complaints, diseases, or injuries, etc., could be 
properly evaluated and treated.  

Moreover, the veteran's actions in claiming service 
connection for right knee disability, but not left knee 
disability, speak against his recent left knee assertions, 
which were made in a compensation setting.  His silence, when 
otherwise affirmatively speaking, is negative evidence.  He 
prevailed on the right knee claim and said nothing until much 
more recently to indicate that there had been a mistake.  
Moreover, his then arguing that his left knee was injured at 
the same time as his left ankle shows that his statements do 
not have much probative value.  Comparing them to his past 
statements and the service medical records shows that his 
statements of left knee injury are not probative.  
Essentially, he has told different stories.  

The fact that the veteran told his private physician that he 
injured his left knee in service, and then his private 
physician relayed this information to VA, is of little 
probative value.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  There is no indication that that private physician 
relied on anything other than the veteran's history to 
indicate that the veteran injured his left knee in service.  
In short, his private physician's statement is no more 
probative than the veteran's own statements.  

Also probative in establishing that there was no left knee 
injury in service is the lack of an assertion by the veteran 
that there was, for many years after service, while there was 
a claim for service connection for right knee disability and 
examinations and private medical treatment for a number of 
years after service showing no left knee disease, injury, or 
disability, including by history.

The records in the veteran's claims folder probatively 
indicate that he did not injure his left knee in service.  
Although the veteran is competent, at this late date, to 
report an in-service left knee injury, his recent assertions 
are unsupported and far less reliable than the 
contemporaneous records.  

Next for consideration is whether the veteran's early left 
knee degenerative arthritis can be presumed to have been 
incurred or aggravated in service.  The service incurrence or 
aggravation of arthritis is presumed, in the absence of 
affirmative evidence to the contrary, if it is manifested to 
a degree of 10 percent within 1 year of discharge from a 
period of active service lasting 90 days or more.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In this case, the Board concludes that left knee degenerative 
joint disease can not be presumed to have been incurred or 
aggravated in service.  It was first shown on VA evaluation 
in September 1999, which was many years after the veteran was 
discharged from active service.  Interim treatment reports 
made no mention of left knee arthritis and do not show it to 
a degree of 10 percent within after year of service 
discharge.

In light of the above, the claim must be denied.  

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

38 C.F.R. § 4.30 benefits

Paragraph thirty benefits are for service-connected 
disabilities only.  38 C.F.R. § 4.30(a).  The veteran seeks 
paragraph 30 benefits for a left knee disability which has 
not been service-connected.  Accordingly, the claim must be 
denied.  38 C.F.R. § 4.30.  

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Right knee rating

Instability or subluxation

The veteran's right knee disability is currently rated under 
Diagnostic Code 5257, which is as follows:  

Knee, other impairment of:  
	Recurrent subluxation or lateral instability:
		severe                                               
30
		moderate                                          
20
		slight                                                
10

In this case, the evidence shows that there is no more than 
slight recurrent subluxation or lateral instability.  On VA 
examination in May 2000, the veteran denied bucking of his 
knee and using a knee brace and his patella tracked well.  On 
VA examination in September 1999 his patella tracked well and 
there was no evidence of internal derangement.  On VA 
evaluation in September 1998, his right anterior cruciate 
ligament was "lax", but the amount of laxity was not 
specified.  On VA examination in May 2000 he had trace 
anterior laxity and no mediolateral laxity, and on VA 
examination in February 2002, he had no laxity.  On private 
evaluation in May 1999, the veteran had only trace laxity in 
the medial collateral ligament and pivot shift caused some 
discomfort along the lateral joint line but no instability.  
On VA surgery for right medial meniscus tear in September 
2000, during surgery, it was revealed that the anterior 
cruciate ligament was intact with some fraying.  The lateral 
meniscus was in relatively good condition with some 
flattening and minimal fraying of the edge.

Limitation of motion

Next, the Board will consider other Diagnostic Codes to 
determine whether they are appropriate.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  In certain circumstances, it is not 
pyramiding to award separate ratings.  It is not pyramiding 
to award separate compensable ratings under different 
Diagnostic Codes to compensate for different types of 
impairment.  38 C.F.R. § 4.14.  

The veteran has right knee degenerative arthritis.  
Therefore, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5010 are for application.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.59.

The RO considered Diagnostic Code 5260, which provides for a 
10 percent rating when flexion is limited to 45 degrees and a 
noncompensable rating when flexion is limited to 60 degrees.  

On VA evaluation in September 1998, the veteran had a full 
posterior range of motion of his right knee.  On VA 
examination in May 2000, he had flexion to 121 degrees 
actively and to 126 degrees with pain.  On VA examination in 
February 2002, the veteran had flexion to 105 degrees with 
pain.  Normal flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260 on its own, no more 
than a noncompensable rating is warranted.  

The RO considered Diagnostic Code 5261, which provides for a 
noncompensable rating when extension is limited to 5 degrees, 
and a 10 percent rating when extension is limited to 10 
degrees.  

On VA evaluation in September 1998, the veteran denied 
locking and he had a full anterior range of motion.  He again 
denied locking on VA examination in May 2000, and extension 
was to zero degrees.  On VA examination in February 2002, he 
lacked about 5 degrees of knee extension, meaning extension 
was to about 5 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The veteran has X-ray evidence of right knee arthritis 
according to his private physician's May 1999 report, which 
indicates that X-rays revealed a very small spur over the 
medial tibial plateau, and according to a July 2000 VA 
treatment record, which indicates that X-rays revealed very 
mild degenerative joint disease in the right knee.  
Therefore, the provisions of Diagnostic Code 5003-5010 which 
provide for a 10 percent rating when there is some limitation 
of motion but not enough to warrant a compensable rating 
under the applicable Diagnostic Codes on their own are for 
application.  The veteran has had some slight limitation of 
flexion and some slight limitation of extension, and it has 
been objectively confirmed by satisfactory evidence of 
painful motion.  Therefore, at least the minimal 10 percent 
rating for arthritis identified by X-ray and with painful and 
slight limitation of motion is warranted.  38 C.F.R. § 4.59, 
Diagnostic Code 5003-5010.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

The Board will next consider whether ratings higher than 10 
percent are indicated under either Diagnostic Code 5260 or 
5261 in light of functional impairment due to pain, etc., per 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2002), do not forbid consideration of a higher 
rating based on functional limitation.  Id.

The Board notes that statements exemplary of the veteran's 
assertions that he has pain causing impairment include those 
on VA examination in May 2000, when the veteran complained of 
constant pain superior to his right patella and on the 
lateral and inferior knee.  He stated it increased with 
stairs, kneeling, crawling, running, walking long distances, 
and sitting, and that he could not stand for too long.  A 
flare of pain would last until the next day and could occur 
once a week.  On VA examination in February 2002, the veteran 
complained of pain and weakness in his right knee, and an 
inability to bend the knee fully and to kneel.

The Board notes that the veteran's gait was normal on VA 
examination in April 1998, that he had a favoring gait on VA 
orthopedic evaluation in September 1998, that on VA 
examination in September 1999, he had mild varus and medial 
joint line tenderness with spurring in the medial femoral 
condyle, and that there was lateral joint line and medial 
femoral condyle tenderness on VA examination in May 2000.  
Additionally, on VA examination in May 2000, his right knee 
strength and speed were about 4/5, his coordination was about 
5-/5, and his endurance was about 2/5 in terms of endurance 
for walking.  In February 2002, VA examination revealed 
crepitus with resisted quad set, flexion to 105 degrees with 
pain, decreased quad set, and 4-/5 knee strength.  

However, on VA orthopedic evaluation in September 1998, his 
knee was cool, on VA examination in September 1999, there was 
no heat or effusion and he had symmetrical quadriceps muscle 
strength, mass, and control, and on VA evaluation in May 
2000, his leg muscle groups tested at +5/5.  Also, on VA 
examination earlier in May 2000, his thigh circumferences 
were equal bilaterally and on VA examination in February 
2002, there was no knee swelling, warmth, or erythema.  

Functional impairment from pain, etc., can be the basis for 
increased compensation pursuant to limitation of motion 
Diagnostic Codes and 38 C.F.R. §§ 4.40 and 4.45.  However, it 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant, and a little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The clinical findings probatively demonstrate no more than 
slight functional impairment due to pain, weakness, 
incoordination, and the like.  While the May 2000 VA 
examination report gauged the veteran's capacity for 
endurance for walking as about 2/5, the employment history 
the veteran has reported, including on VA examination in 
April 1998, of stacking things for a living without missing 
work, and on VA examination in February 2002, of working as a 
machine operator in a steel mill and usually having to stand, 
as well as examination findings concerning his gait and 
strength as mentioned above in various reports probatively 
establish no more than slight functional impairment due to 
DeLuca factors.

The Board notes that on VA examination in February 2002, it 
was stated that there were functional limitations with 
sitting, standing, walking, stair use, lifting, kneeling, and 
recreational activities.  The Board accepts this.  However, 
the evidence of record indicates that the quantity of 
functional impairment which is supported by the clinical 
findings is not commensurate with more disability than 
reflected by the ratings assigned.  There is no more than 
mild functional impairment shown.

The Board has considered other Diagnostic Codes.  However, it 
concludes that no other Diagnostic Codes are applicable.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Extraschedular consideration:

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002), and decided 
against referral.  The provisions of 38 C.F.R. § 3.321(b)(1) 
were expressly considered by the RO in December 2000.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question for the claim.  
VAOPGCPREC. 6-96 (1996).  

The Board notes that on VA examination in April 1998, the 
veteran indicated that he is an assistant to a steel 
operator, that he uses machinery or his own physical 
capacities to crate and stack things, and that he does not 
miss work.  On VA examination in September 1999, the veteran 
reported that he worked, standing on his feet for most of the 
day.  On VA examination in May 2000, the veteran reported 
that he can not stand for "too long" and that he works at a 
steel mill where he stacks wall panels and drives a forklift.  
He reported on VA examination in February 2002 that he was a 
machine operator and that he usually has to stand, and that 
his knee interferes with that.  Neither marked interference 
with employment nor frequent periods of hospitalization is 
shown.  



ORDER

Entitlement to service connection for left knee disability is 
denied.  

Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 because of left knee disability requiring 
convalescence is denied.

Entitlement to disability rating in excess of 10 percent for 
right knee arthroscopy and debridement of right medial 
meniscus is denied.

Entitlement to a separate 10 percent rating for painful 
limitation of flexion of the right knee with X-ray evidence 
of arthritis is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



